                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

UNITED STATES OF AMERICA

v                                                             CASE NO: 5:20-cr-40-Oc-28PRL

                                                                           AUSA: Mike Felicetta
CHRISTINA LYNN CATALANO (#1)                                   Deft. Atty.: Christine Bird (FPD)
JOSEPH SAMUEL CATALANO (#2)                                   Deft. Atty.: Michael Nielsen (CJA)

    JUDGE           Philip R. Lammens         DATE AND TIME                    September 9, 2020
                                                                             11:53 am - 12:24 pm
                                                                                      31 minutes
    DEPUTY CLERK Mari Jo Taylor               TAPE/REPORTER                            DIGITAL
    INTERPRETER     Not Required              PRETRIAL/PROBATION:                  Megan Martin

            CLERK'S MINUTES – INITIAL APPEARANCE AND ARRAIGNMENT

INITIAL APPEARANCE
Both Defendants voluntarily surrendered.

Both Defendants advised of rights, charges, penalties, etc.

Defendant #1: Christina Catalano requests court-appointed counsel. Based on the financial
affidavit completed by defendant and/or a financial inquiry, the Court appoints Christine Bird,
Asst. Federal Public Defender with reimbursement upon filing by U.S. Attorney. ORDER TO
ENTER.

Defendant #2: Joseph Catalano requests court-appointed counsel. Based on the financial
affidavit completed by defendant and/or a financial inquiry, the Court appoints Michael Nielsen,
Criminal Justice Act Attorney with reimbursement upon filing by U.S. Attorney. ORDER TO
ENTER.

ARRAIGNMENT
Both Defendants waive formal reading of the Indictment.

Defendant #1: Christina Catalano: Not guilty plea entered as to Counts One & Two of the
Indictment.

Defendant #2: Joseph Catalano: Not guilty plea entered as to Count Two of the Indictment.

Trial set for the term commencing November 2, 2020 with the Status Conference on October 23,
2020 at 10:00 a.m. before the Honorable John Antoon, II. CRIMINAL SCHEDULING
ORDER TO ENTER.
Government seeking release with bond conditions.

Defendant #1: Christina Catalano advises no opposition to the conditions.

Defendant #2: Joseph Catalano requests to not have to report to the Pretrial Officer but would
abide by the conditions imposed.

ORDER SETTING CONDITIONS OF RELEASE TO ENTER.



FILED IN OPEN COURT:
(2) Financial Affidavits
